Citation Nr: 9922890	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of shell fragment wounds to the second, third, and 
fourth fingers on the right hand.  

3.  Entitlement to an evaluation in excess of 30 percent for 
sinusitis with sinus headaches.  

4.  Entitlement to a compensable evaluation for a deviated 
nasal septum.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1967 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO).  By 
August 1995 rating decision, the RO denied the claims for an 
evaluation in excess of 10 percent for residuals of shell 
fragment wounds to the 2nd, 3rd, and 4th fingers on the right 
hand and compensable evaluations for sinusitis and a deviated 
nasal septum.  By April 1998 rating decision, the RO denied 
the claim of service connection for a right shoulder 
disorder.  

In a June 1996 RO decision, a 30 percent evaluation was 
assigned the service-connected residuals of shell fragment 
wounds to the 2nd, 3rd, and 4th fingers on the right hand.  
By February 1997 rating decision, the RO assigned a 
30 percent evaluation for the service-connected sinusitis.  
(The RO added sinus headaches to the service-connected sinus 
disability in the April 1998 rating decision.)  The appellant 
presumably seeks the maximum benefit allowed; thus, claims 
for ratings in excess of 30 percent for each disability 
remain in controversy.  AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (VA is required to consider and 
discuss disability severity with reference to at least the 
next-higher disability rating provided for in VA regulations 
with respect to that disability).  See also Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992).  As such, the issues 
on appeal are as stated on the title page of this decision.  

In the August 1995 rating decision, the RO had also denied 
claims of service connection for kidney and skin cancers 
secondary to exposure to herbicide agents in Vietnam.  The 
appellant disagreed with these decisions, and the RO issued a 
statement of the case.  However, at his January 1996 hearing 
and in a January 1996 statement, the appellant withdrew his 
appeal.  38 C.F.R. § 20.204.  

The claims of entitlement to evaluations in excess of 30 
percent for residuals of shell fragment wounds to the 2nd, 
3rd, and 4th fingers on the right hand and sinusitis with 
sinus headaches and a compensable evaluation for a deviated 
nasal septum are addressed below in the Remand portion of 
this decision.  


FINDING OF FACT

No competent evidence has been submitted linking the post-
service findings of a right shoulder disorder to service or 
to a service-connected disability.  


CONCLUSION OF LAW

The claim for service connection for a right shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310.  
Additionally, aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

As to the first element of a well-grounded claim, the record 
includes competent medical evidence of a current right 
shoulder disorder.  The April 1995 VA examination showed 
calcification in the rotator cuff of the right shoulder 
compatible with calcific tendonitis and slight narrowing of 
the acromioclavicular joint.  A September 1995 VA 
consultation report revealed an impression of chronic 
shoulder pain, suspect rotator cuff tendonitis.  June 1997 VA 
examination reports showed right shoulder joint changes.  
These findings present competent evidence of a current right 
shoulder disorder.  

The appellant maintains that he injured his right shoulder 
when he fell following the explosion in which he injured his 
right hand and nose.  The service medical records were silent 
as to any complaints or findings concerning the right 
shoulder.  The appellant's lay contentions, however, must be 
presumed true when determining whether a claim is well 
grounded, thereby satisfying the second element of a well-
grounded claim.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

With respect to the third element of a well-grounded claim, 
the need for competent medical evidence linking the current 
right shoulder disorder with service or a service-connected 
disability, the record is entirely silent.  Several clinical 
documents failed to discuss the etiology of the current right 
shoulder disorder.  VA examinations in December 1970 and 
September 1972 were silent as to any complaints or findings 
concerning the right shoulder, and a December 1990 VA 
vocational rehabilitation record noted that the appellant had 
no restriction on the use of his arms.  VA examination in 
April 1995, based in large part on the results of an x-ray 
study, showed calcification in the rotator cuff of the right 
shoulder compatible with calcific tendonitis.  There was also 
slight narrowing of the acromioclavicular joint.  VA 
examination in May 1996 revealed the appellant's complaints 
of severe pain on movement; examination showed full range of 
motion.  None of these documents refer to service or a 
service-connected disability as the etiology of the current 
right shoulder disorder.  

A September 1995 VA consultation report included an 
impression of chronic shoulder pain, suspect rotator cuff 
tendonitis, and noted the appellant's comment that this had 
been a problem for about two years without obvious 
precipitating event.  The notation places the onset of the 
disorder in 1993, rather than service, and does not refer to 
a service-connected disability as the cause of the right 
shoulder symptoms.  The information is not probative as to 
the etiology of the disorder.  

June 1997 VA examinations showed that the appellant 
complained of right shoulder pain for two years, which he 
said resulted from a fall in service when he was wounded.  X-
ray study revealed right shoulder joint changes.  One 
examiner noted that there did not appear to be any peripheral 
nerve damage of a proximal nature; the other examiner wrote 
that "[t]here is no casual relationship between his service-
connected [right hand disability] and the later onset of 
right shoulder discomfort which is most likely age-related or 
degenerative or . . . heavy work-related rotator cuff 
tendonitis.  From an orthopedic standpoint, there is no 
casual relationship between the two conditions whatsoever."  
Neither examiner expressed an opinion linking the current 
right shoulder disorder to service or to a service-connected 
disability.  In fact, the latter examiner specifically stated 
there was no such relationship.  Thus, the June 1997 VA 
examination report is not competent medical evidence of such 
a relationship.  

The only remaining evidence linking the current right 
shoulder disorder to service or a service-connected 
disability is the appellant's own contentions.  Generally, 
statements prepared by lay persons, who are ostensibly 
untrained in medicine, cannot constitute competent medical 
evidence to render a claim well grounded.  A layperson can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the appellant 
possesses the requisite expertise to render a medical 
opinion.  His contention along this line, therefore, is not 
competent medical evidence that might render the claim well 
grounded.  

Because the record does not include competent medical 
evidence of a nexus between the current right shoulder 
disorder and service or a service-connected disability, the 
claim is not well grounded.  Because the claim is not well 
grounded, VA is under no duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette, 8 Vet. App. 69.  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the November 1998 statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was the lack of evidence linking the current right 
shoulder disorder to service or a service-connected 
disability.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Service connection for a right shoulder disability is denied.  

REMAND

Right Hand Shell Fragment Wound

The appellant seeks an evaluation in excess of 30 percent for 
residuals of shell fragment wounds to the second, third, and 
fourth fingers on the right hand.  The disability is 
currently assigned a 30 percent evaluation under the criteria 
of Diagnostic Code 5222.  It does not appear, however, that 
the most recent VA examinations, in July 1995 and June 1997, 
evaluated the functional loss of the right hand due to pain.  
See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  To thoroughly evaluate the functional loss due 
to pain, the claim will be remanded for a VA examination as 
discussed below.  

Sinusitis and Deviated Nasal Septum

The claims of entitlement to an evaluation in excess of 30 
percent for sinusitis with sinus headaches and a compensable 
evaluation for a deviated nasal septum are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, they 
are not inherently implausible.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (contention of an increase in 
disability severity renders claim well grounded).  VA has a 
resulting statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

Sinusitis is evaluated under the criteria of Diagnostic Code 
6510 for chronic sinusitis.  When the appellant filed his 
claim, the criteria for a 30 percent evaluation required 
severe sinusitis, with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent evaluation might be 
warranted for postoperative sinusitis, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  
38 C.F.R. § 4.96 (1996).  

Effective October 7, 1996, VA amended that portion of the VA 
Schedule for Rating Disabilities addressing respiratory 
disorders to ensure that it used current medical terminology 
and unambiguous criteria and reflected medical advances 
occurring since the last review.  See 61 Fed. Reg. 46,720-31 
(Sept. 5, 1996).  
Under the new version of the criteria of Diagnostic Code 
6510, a 30 percent evaluation is assigned where the evidence 
shows three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation may be assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.96 (1998).  

The deviated nasal septum disability is evaluated under the 
criteria of Diagnostic Code 6502 for deviation or deflection 
of the nasal septum.  When the appellant filed his claim, a 
10 percent evaluation required a traumatic deflection with 
marked interference with breathing space.  A noncompensable 
evaluation was assigned with only slight symptoms.  38 C.F.R. 
§ 4.96 (1996).  

VA also amended the criteria set forth at Diagnostic Code 
6502 effective October 7, 1996.  See 61 Fed. Reg. 46,720-31 
(Sept. 5, 1996).  The new version of the criteria of 
Diagnostic Code 6502 warrants a 10 percent evaluation where 
the deviation had a 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.96 (1998).  

When the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Thus, the appellant's claims for benefits 
under 38 U.S.C.A. § 1151 must be fully adjudicated under both 
the new and the old criteria to determine which version is 
more favorable.  DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (before Board addresses a question not yet addressed 
by the RO, it must consider whether appellant had adequate 
notice of the need and an opportunity to submit evidence or 
argument, and whether, in their absence, claimant is 
prejudiced).  

In February 1997, the RO evaluated the sinusitis claim with 
reference to both the old and the new versions of the 
criteria, in accord with applicable law.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO denied the deviated-nasal-septum claim by 
June 1995 and August 1995 rating decisions and a June 1996 
hearing officer's decision.  These decisions were all 
rendered before the effective date of the new version of 
Diagnostic Code 6502.  Thus, the RO has not had an 
opportunity to evaluate the claim under both the old and the 
new version of the regulation.  Under Karnas, Bernard, and 
DeSousa, the RO should rate the evidence regarding the 
deviated nasal septum claim in light of both versions of the 
law and then apply the outcome more beneficial to the 
appellant.  The Board cannot adjudicate in the first instance 
the application of the new version of the regulation to the 
facts in this case.  

As to sinusitis, the April 1995 VA examination report 
indicated that surgery involving the right maxillary sinus 
was planned.  The record does not indicate whether surgery 
was accomplished or the results of the procedure.  Given the 
criteria for rating sinusitis under both the old and the new 
versions of Code 6510, this information is relevant.  On 
remand, the RO should ascertain the date and place of this 
surgery and obtain all clinical documents relating to that 
procedure.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
residuals of shell fragment wounds to the 
second, third, and fourth fingers on the 
right hand, sinusitis, and a deviated 
nasal septum since June 1997, and the 
dates of such treatment.  After securing 
any necessary releases, the RO should 
obtain complete clinical records of such 
treatment and associate them with the 
claims file.  

2.  The RO should request that the 
appellant supply the names and addresses 
of the individuals or treatment 
facilities that have performed sinus 
operations since April 1995, and the 
dates of such treatment.  After securing 
any necessary releases, the RO should 
obtain complete clinical records of such 
treatment and associate them with the 
claims file.   

3.  If the appellant does not respond in 
a reasonable time period to the inquiry 
above in paragraph (2), the RO should 
contact the VA Medical Centers in Phoenix 
and Prescott, determine whether the 
appellant had nasal surgery at either 
facility after April 1995, and, if, so, 
obtain documentation of the results of 
that treatment.  

4.  The RO should schedule the appellant 
for VA orthopedic and neurologic 
examination to determine the nature and 
severity of his shell fragment wounds to 
the second, third, and fourth fingers on 
the right hand.  The claims file and a 
copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the claimed 
disorder should be obtained, and all 
necessary tests, including x-ray studies 
and range of motion measurements, should 
be accomplished.  The report of 
examination should contain a detailed 
account of all manifestations found to be 
present.  The examiners should be asked 
to determine whether pain could 
significantly limit functional ability 
during flare-ups or prolonged use, 
whether any pain or functional loss 
produced additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  

5.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and severity of his service-
connected sinusitis and deviated nasal 
septum.  The claims file must be made 
available to the physician for review in 
conjunction with the examination.  The 
examiner should obtain all pertinent 
history concerning the claimed disorder.  
All necessary tests and studies should be 
conducted.

a.  The examiner should render an opinion 
as to whether the appellant has 
postoperative sinusitis, chronic 
osteomyelitis, repeated curettage, or 
severe symptoms after repeated 
operations, near constant sinusitis, 
headaches, pain and tenderness of 
affected sinus, purulent discharge or 
crusting after repeated surgeries, and 
incapacitating episodes of sinusitis 
requiring bed rest and treatment by a 
physician.  

b.  The examiner should render an opinion 
as to whether the appellant has a 
traumatic deflection with marked 
interference with breathing space and 
whether his deviation results in a 50-
percent obstruction of the nasal passage 
on both sides or complete obstruction on 
one side.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present. 

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
and adjudicate the claims herein remanded.  The analysis of 
the sinusitis and deviated-nasal-septum claim must include a 
discussion of the facts in reference to the old and the new 
version of Diagnostic Codes 6502 and 6510.  If any benefit 
sought on appeal, for which a notice of disagreement has been 
filed, remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

